Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-19-00050-CV

                                 IN THE INTEREST OF J.E., a Child

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-PA-00436
                        Honorable Charles E. Montemayor, Judge Presiding 1

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we strike the portion of the termination
order finding appellant R.A.’s parental rights should be terminated under section 161.001(b)(1)(Q)
of the Texas Family Code. The trial court’s termination order is AFFIRMED AS MODIFIED.

      We order that appellant R.A. recover his costs of appeal, if any, from appellee The Texas
Department of Family and Protective Services.

        SIGNED May 15, 2019.


                                                        _____________________________
                                                        Beth Watkins, Justice




1
 The Honorable Norma Gonzales is the presiding judge of the 131st Civil District Court, Bexar County, Texas. The
Honorable Charles E. Montemayor, associate judge, signed the termination order.